Exhibit 10.2
EXECUTION COPY
SECOND AMENDMENT TO CREDIT AGREEMENT
AND FORBEARANCE AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND FORBEARANCE AGREEMENT (this
“Second Amendment”), dated as of June 17, 2010, by and among TRICO MARINE
CAYMAN, L.P., a limited partnership organized under the laws of the Cayman
Islands (“Trico Cayman”), TRICO HOLDCO LLC, a Delaware limited liability company
and the general partner of Trico Cayman (“Trico Holdco”), TRICO SUPPLY AS, a
limited company organized under the laws of Norway (“Holdings”, and together
with Trico Cayman and Trico Holdco, the “Holdco Guarantors”), the Subsidiary
Guarantors listed on Schedule IX to the Credit Agreement (as defined below) (the
“Subsidiary Guarantors”), TRICO SHIPPING AS, a limited company organized under
the laws of Norway and a wholly-owned Subsidiary of Holdings (the “Borrower”),
the Lenders party hereto (as defined below) party hereto and NORDEA BANK FINLAND
PLC, NEW YORK BRANCH (“Nordea”), as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.
WITNESSETH:
     WHEREAS, the Borrower, the Holdco Guarantors, the Subsidiary Guarantors,
the lenders from time to time party thereto (each, a “Lender” and, collectively,
the “Lenders”) and the Administrative Agent are parties to a Credit Agreement,
dated as of October 30, 2009 and amended as of March 15, 2010 (as further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);
     WHEREAS, the Credit Parties have notified the Lenders that one or more
Events of Default (the “Specified Events of Default”) under the Credit Agreement
either have occurred and are continuing or may occur as a direct or indirect
result of (i) an Event of Default under the Parent Credit Agreement and/or the
Indenture, dated as of May 14, 2009 (the “8.125% Indenture”), between Trico
Marine Services, Inc. (the “Parent”), as issuer of the 8.125% Secured
Convertible Debentures due 2013, and Wells Fargo Bank, National Association, as
trustee (“Trustee”) and/or (ii) the commencement of a bankruptcy case by the
Parent, Trico Cayman and/or Trico Holdco under the Bankruptcy Code or any other
state or foreign bankruptcy statute; and
     WHEREAS, notwithstanding the Specified Events of Default, the Credit
Parties have requested, and those certain Lenders party to this Second
Amendment, including by way of joinder hereto (such Lenders, together with their
successors and assigns, collectively the “Specified Senior Lenders”) are
willing, during the Forbearance Period (as defined below), to forbear in certain
respects in the enforcement of certain remedies set forth in the Credit
Documents or available to it at law or in equity, such forbearance to occur
strictly on the terms and conditions set forth herein; and
     WHEREAS, the Credit Parties have requested that the Lenders agree to amend
the Credit Agreement and the other Credit Documents as provided herein.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Credit Parties, and the Lenders hereby
agree as follows:
ARTICLE I
ACKNOWLEDGMENTS
          Section 1.01 Outstanding Indebtedness. The Credit Parties under the
Credit Documents, without defense, counterclaim or offset of any kind, are
indebted and liable to the Lenders in the aggregate principal amount of
(i) approximately $17,600,000.00 in aggregate outstanding principal amount of
Loans plus (ii) approximately the equivalent of $7,770,735.92 in aggregate
outstanding principal amount of Letters of Credit plus (iii) interest thereon
and fees, expenses (including any attorneys’, accountants’, appraisers’ and
financial advisors’ fees that are chargeable or reimbursable under the Credit
Documents), charges and other obligations incurred in connection therewith as
provided in the Credit Documents (collectively, the “Outstanding Indebtedness”),
which Outstanding Indebtedness is secured by valid, perfected and enforceable
liens on and security interests in certain real and personal property of the
Borrowers and their Subsidiaries. The Administrative Agent and the Lenders
hereby acknowledge and agree that, subject to the terms hereof and at the
request of the Borrower, the Lenders shall continue to make Loans to the
Borrower and/or issue Letters of Credit under the Credit Agreement, in each case
as permitted under and in accordance with the terms of the Credit Agreement.
ARTICLE II
FORBEARANCE; RESERVATION OF RIGHTS;
DEFERRAL OF PRINCIPAL; NOTICE
          Section 2.01. Forbearance. Subject to the terms and conditions set
forth herein, each of the Specified Senior Lenders hereby agrees that, during
the Forbearance Period, it shall not exercise or instruct the exercise of, and
hereby instructs the Administrative Agent not to exercise, any of the following
remedies:
     (i) acceleration of amounts payable by the Borrower under the Credit
Documents by reason of any Specified Event of Default;
     (ii) exercise of foreclosure or similar remedies in respect of collateral
of any Credit Party under the Credit Documents by reason of any Specified Event
of Default;
     (iii) exercise of remedies under or in respect of guarantees made by the
Credit Parties under the Credit Documents by reason of any Specified Event of
Default; or
     (iv) exercise of any other remedy under the Credit Documents against any
Credit Party occurring solely by reason of a Specified Event of Default.
          Section 2.02. Reservation of Rights. Subject to the terms and
conditions set forth herein, each of the Specified Senior Lenders hereby
reserves all of its rights, remedies,

-2-



--------------------------------------------------------------------------------



 



powers and privileges under the Credit Agreement, the other Credit Documents,
any applicable law and equity and, except as expressly set forth herein, does
not waive any Default or Event of Default which may currently or hereafter
exist, and this Second Amendment shall not be construed as a waiver thereof.
This Section 2.02 shall survive the Forbearance Period until the termination of
the Credit Documents and the indefeasible payment in full in cash of all
obligations of the Credit Parties under or in respect of the Credit Agreement
and the other Credit Documents.
ARTICLE III
FORBEARANCE TERMINATION EVENTS
          Section 3.01. Forbearance Termination Events. The agreement of the
Specified Senior Lenders to forbear from exercising certain remedies against the
Credit Parties pursuant to Article II hereof shall immediately terminate and be
of no further force and effect upon the election of the Required Lenders (the
date of such election, the “Forbearance Termination Date”) (provided that if the
event described in clause (i) below occurs, then such agreement to forbear shall
automatically terminate without requiring the election of, or any other action
by, the Required Lenders) at any time after the occurrence of any of the
following:

  (i)   the termination of the Noteholder Forbearance; or     (ii)   the failure
of the Borrower or any Subsidiary to comply with the covenants as set forth in
Article VI hereof; or     (iii)   the occurrence of an Event of Default under
the Credit Agreement (other than a Specified Event of Default); or     (iv)  
any of the Parent, Trico Marine Assets, Inc. (“TMA”) or Trico Marine Operators,
Inc. (“TMO”) shall take any action or join with or support any third party in
seeking or taking any action to contest, challenge, avoid, recharacterize,
subordinate or in any way impair or adversely affect (any such action, a
“Challenge”) Nordea’s lien on the Cash Collateral (as defined in the L/C Cash
Collateral Agreement (as defined below)) as security for the Obligations (as
defined in the L/C Cash Collateral Agreement) pursuant to the L/C Cash
Collateral Agreement; or the Bankruptcy Court shall enter into any order or
judgment upholding any Challenge (whether initiated by the Parent, TMA, TMO or
any other Person) or authorizing use of the Cash Collateral (as defined in the
L/C Cash Collateral Agreement) by the Parent, TMA and/or TMO for any purpose
other than to secure the Obligations (as defined in the L/C Cash Collateral
Agreement) strictly in accordance with the L/C Cash Collateral Agreement, dated
as of June 11, 2010 (the “L/C Cash Collateral Agreement”), by and among the
Parent, TMA and TMO, as assignors, Nordea Bank Norge ASA, Cayman Islands Branch,
as assignee, and Nordea, as issuing lender.

-3-



--------------------------------------------------------------------------------



 



ARTICLE IV
ABSENCE OF WAIVER
          The parties hereto agree that the agreements set forth in this Second
Amendment shall not be deemed to:
     (a) except as expressly set forth herein, be a consent to, or waiver of,
any Default or Event of Default or any “event of default” (however styled) under
any Credit Document or any other instrument governing indebtedness of any Credit
Party;
     (b) except as expressly set forth herein, modify or limit any other term or
condition of the Credit Agreement or any other Credit Document or any related
documents;
     (c) impose upon any Lender or any affiliate thereof, any obligation,
express or implied, to consent to any amendment or further modification of the
Credit Agreement or other Credit Document or any related documents; or
     (d) except as otherwise expressly provided in Articles I and II, prejudice
any right or remedy that any Lender or any affiliate thereof may now have or may
in the future have under the Credit Agreement or under or in connection with the
other Credit Documents or any instrument or agreement referred to therein or any
related documents including, without limitation, any right or remedy resulting
from any Default or Event of Default or any “event of default” (however styled).
          The provisions of this Article IV shall survive the Forbearance Period
until the termination of the Credit Documents and the payment in full of all
obligations of the Credit Parties under or in respect of the Credit Agreement
and the other Credit Documents.
ARTICLE V
AMENDMENTS TO CREDIT AGREEMENT
          Section 5.01. Section 1 of the Credit Agreement is hereby amended by
inserting in the appropriate alphabetical order the following new definitions:
          “Additional Credit Facility” shall mean a credit facility in form and
substance satisfactory to the Lenders, which shall be secured on a pari passu
basis by the Collateral, provided that (i) no mandatory repayments of such
Indebtedness shall be required prior to the Maturity Date other than repayments
in an amount equal to the Additional Credit Facility Lenders’ pro rata share of
any asset sale proceeds so long as the Lenders are also repaid in an amount
equal to their pro rata share of any asset sale proceeds, (ii) the covenants and
events of default set forth therein shall be no more restrictive in any material
respect than the covenants and events of default in this Agreement and (iii) the
Additional Credit Facility Lenders (or an agent on behalf of such Additional
Credit Facility Lenders) shall enter into a collateral agency and intercreditor
agreement with the Lenders and the holders of the Senior Notes (or an agent on
behalf of such Lenders

-4-



--------------------------------------------------------------------------------



 



and/or holders of the Senior Notes, as the case may be) in form and substance
satisfactory to the Administrative Agent and substantially similar to the
Collateral Agency and Intercreditor Agreement.
     “Additional Credit Facility Lenders” shall mean the lenders from time to
time under the Additional Credit Facility.
     “Additional Loans” shall mean the loans incurred by the Borrower and/or the
letters of credit issued on behalf of the Borrower pursuant to the Additional
Credit Facility.
     “Additional Senior Notes” shall mean the “Additional Notes” issued pursuant
to and as defined in the Senior Notes Indenture (as in effect on the Second
Amendment Effective Date).
     “Forbearance Period” means the period beginning at 12:01 AM EST on June 17,
2010 and ending on the earliest to occur of (i) one year following such date,
(ii) the effective date of a plan of reorganization for the Parent, Trico Marine
Cayman and/or Trico Holdco in the Parent Bankruptcy Case and (iii) the
Forbearance Termination Date.
     “Initial Senior Notes” shall mean the 11.875% Senior Secured Notes of the
Borrower, due November 1, 2014 issued pursuant to the Senior Notes Indenture
prior to the Second Amendment Effective Date.
     “Liquidity” shall have the meaning provided in Section 10.13.
     “LTM Consolidated Cash Flow” shall have the meaning provided in Section
10.14.
     “Noteholder Forbearance” shall mean that certain First Supplemental
Indenture, dated as of June 17, 2010, to the Senior Notes Indenture, by and
among the Borrower, the guarantors named therein and Deutsche Bank National
Trust Company (successor trustee to Wells Fargo Bank, N.A.), as trustee (as in
effect on the Second Amendment Effective Date and without giving effect to any
amendment, modification, supplement or waiver thereto).
     “Parent Bankruptcy Case” shall mean the commencement of a bankruptcy case
by Parent, Trico Cayman and/or Trico Holdco under Title 11 of the Bankruptcy
Code or any other state or foreign bankruptcy statute.
     “Second Amendment” shall mean the Second Amendment and Forbearance to
Credit Agreement dated as of June 17, 2010.
     “Second Amendment Effective Date” shall have the meaning provided in
Section 7.05 of the Second Amendment.
     “Senior Notes” shall mean the Initial Senior Notes and the Additional
Senior Notes.

-5-



--------------------------------------------------------------------------------



 



     “Specified Events of Default” shall have the meaning provided in the third
recital to the Second Amendment.
          Section 5.02. The definition of “Permitted Collateral Liens” appearing
in Section 1 of the Credit Agreement is hereby amended by inserting the text
“Second Amendment” immediately preceding the text “Effective Date” appearing in
said definition.
          Section 5.03. The definition of “Permitted Liens” appearing in
Section 1 of the Credit Agreement is hereby amended by inserting the text
“Second Amendment” immediately preceding the text “Effective Date” appearing in
said definition.
          Section 5.04. Section 2.07 of the Credit Agreement is hereby amended
by inserting the following new clause (g) immediately following clause
(f) appearing therein:
     “(g) During the Forbearance Period, in addition to the Letter of Credit Fee
and the interest rate in respect of the unpaid principal amount of Loans, the
Letter of Credit Fee shall be increased by 2.0% per annum and the Loans shall
bear additional interest on unpaid principal amounts at the rate of 2.0% per
annum. All references in this Agreement to “interest” and “Letter of Credit Fee”
shall be deemed to include such additional interest and increased fee to the
extent then applicable.”.
          Section 5.05. Section 4.03(f) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
     “Each reduction to, or termination of, the Total Commitment pursuant to (x)
Sections 4.02, 4.03(c), 4.03(d) or 4.03(e) shall be applied to reduce future
Scheduled Commitment Reductions on a pro rata basis (based upon the then
applicable amounts of such Scheduled Commitment Reductions) and (y)
Section 4.03(h) shall be applied first, to reduce the Scheduled Commitment
Reduction on the immediately succeeding Scheduled Commitment Reduction Date to
zero, and second, to reduce future Scheduled Commitment Reductions (i.e. the
Scheduled Commitment Reductions following the immediately succeeding Scheduled
Reduction Date) on a pro rata basis (based upon the then applicable amounts of
such Scheduled Commitment Reductions).”.
          Section 5.06. Section 4.03 of the Credit Agreement is hereby further
amended by inserting the following new clause (h) immediately following clause
(g) appearing therein:
     ”(h) In addition to, but without duplication of, any other mandatory
commitment reductions required pursuant to this Section 4.03, on any date on
which Additional Senior Notes are issued or Additional Loans are incurred, the
Total Commitment shall be permanently reduced to $15,000,000.”.
          Section 5.07. Section 5.02 of the Credit Agreement is hereby amended
by inserting the following new clause (d) immediately following clause
(c) appearing therein:
     “(d) On any day on which the Borrower or any of the Guarantors incurs
Indebtedness in connection with an issuance of Additional Senior Notes or an
incurrence of Additional Loans pursuant to Section 10.04(xiv), the Borrower
shall repay on such

-6-



--------------------------------------------------------------------------------



 



date the principal of Loans in an amount equal to the amount required to reduce
the aggregate outstanding Loans and Letter of Credit Outstandings to
$15,000,000.”.
          Section 5.08. Section 10.03 of the Credit Agreement is hereby amended
by deleting clause (ii) of said Section and inserting the following clause
(ii) in lieu thereof:
     “(ii) During the Forbearance Period, Holdings may pay Dividends of up to
$5,000,000 in the aggregate; provided, however, that if an Event of Default has
occurred and is continuing at the time of such payment, then Holdings shall not
be permitted to pay any Dividends.”.
          Section 5.09. Section 10.04(xiv) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
     “(xiv) Indebtedness of the Borrower and the Guarantors under the Senior
Notes Indenture and/or an Additional Credit Facility in an aggregate principal
amount not to exceed at any one time outstanding $465,000,000 less the aggregate
principal amount of (i) the Senior Notes redeemed, repurchased or otherwise
retired and (ii) the Additional Loans repaid; provided that (i) no Default or
Event of Default (other than the Specified Events of Default) shall exist at the
time of, or after giving effect to, the issuance of Additional Senior Notes or
the incurrence of Additional Loans, (ii) the aggregate principal amount of
Indebtedness evidenced by the Additional Senior Notes or the Additional Loans at
any time outstanding pursuant to this clause (xiv) shall not exceed $65,000,000
less any repayments of principal of such Indebtedness theretofore outstanding
pursuant to this clause (xiv), (iii) the net cash proceeds received by the
Borrower or the Guarantors from the issuance of the Additional Senior Notes or
incurrence of Additional Loans shall be applied to prepay Loans in accordance
with Section 5.02(d), (iv) at the time of any issuance of Additional Senior
Notes or incurrence of Additional Loans, the Total Commitment shall be reduced
to $15,000,000 in accordance with the requirements of Sections 4.03(f), and
(v) the Administrative Agent shall have received an officer’s certificate
executed by an Authorized Officer of the Borrower certifying that the issuance
of the Additional Senior Notes or the incurrence of Additional Loans does not
violate the Senior Notes Documentation.”.
          Section 5.10. Section 10.11 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
     “10.11 Voluntary Prepayments, Etc. of Senior Notes and Additional Loans;
Amendments of Senior Notes Documentation and Additional Credit Facility. (a) The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest, fees and legal expenses,
as well as mandatory prepayments shall be permitted) the Senior Notes unless a
corresponding pro rata reduction in the Total Commitment is made pursuant to
Section 4.03 and, to the extent that the Aggregate Exposure exceeds the Total
Commitment after giving effect thereto, repays on such date

-7-



--------------------------------------------------------------------------------



 



the principal of Loans and/or cash collateralizes the Letter of Credit in an
amount equal to such excess as provided in Section 5.02(b).
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, voluntarily prepay the Additional Loans at any time
prior to the Maturity Date (it being understood that payments of regularly
scheduled interest, fees and legal expenses, as well as mandatory prepayments
with asset sale proceeds shall be permitted).
     (c) The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, amend, modify or change any term or condition of the
Additional Credit Facility or any documentation related to the Senior Notes,
including, but not limited to the Senior Notes Documentation, in each case
except in a manner that would not materially adversely affect the Lenders.”.
          Section 5.11. Section 10 of the Credit Agreement is hereby amended by
inserting the following new Sections 10.13 and 10.14 immediately following
Section 10.12 appearing therein:
     “10.13. Minimum Cash. During the Forbearance Period, Holdings, the Borrower
and the Subsidiaries Guarantors, on a consolidated basis, shall maintain as of
the end of each fiscal month beginning June 30, 2010 cash and cash equivalents
(in each case, free of Liens other than those in favor of the Collateral Agent)
(“Liquidity”) of not less than $20,000,000; provided, however, that in lieu of
the foregoing, (i) solely for the month of June 2010, unless prior to the end of
such month the Borrower shall have issued Additional Senior Notes or incurred
Additional Loans permitted under Section 10.04(xiv), Liquidity may not be less
than $10,000,000; and (ii) solely for the months of February and March 2011,
unless prior to the end of either such month the Borrower shall have received
$12,870,000 or more of the anticipated refunds relating to the termination of
the Existing Option Construction Contracts (as defined in the Senior Notes
Indenture), Liquidity may be not less than $15,000,000. The Borrower shall
deliver to the Administrative Agent an Officer’s Certificate, in the form
attached hereto as Exhibit M, and a detailed computation of its Liquidity no
later than the 10th calendar day following the end of each fiscal month
beginning with the month ended June 30, 2010. If the Liquidity threshold to be
met at the end of June 2010 is $10,000,000 pursuant to clause (i) above, then
Holdings, the Borrower and the Subsidiaries Guarantors, on a consolidated basis,
shall also maintain at July 15, 2010, Liquidity of not less than $20,000,000 and
the Borrower shall deliver to the Administrative Agent an Officer’s Certificate,
substantially in the form attached hereto as Exhibit M, and a detailed
computation of its Liquidity no later than the 10th calendar day after July 15,
2010.
     10.14. Minimum Monthly EBITDA. During the Forbearance Period, Holdings
shall have Consolidated Cash Flow for the preceding twelve-month period (“LTM
Consolidated Cash Flow”) measured as of the end of each fiscal month of Holdings
of at least the required amount set forth in the following table for each
applicable month set forth above such amount:

-8-



--------------------------------------------------------------------------------



 



                                                  6/30/2010   7/31/2010  
8/31/2010   9/30/2010   10/31/2010   11/30/2010   12/31/2010   1/31/2011  
2/28/2011   3/31/2011   4/30/2011   5/31/2011   6/30/2011 $57.1   $54.8   $51.0
  $45.9   $53.4   $58.5   $61.0   $65.3   $72.8   $69.9   $75.6   $76.9   $80.1

     Holdings shall deliver to the Administrative Agent an Officer’s
Certificate, in the form attached here to as Exhibit N, and a detailed
computation of its LTM Consolidated Cash Flow no later than the 30th calendar
day following the end of each fiscal month beginning with the month ended
June 30, 2010.”.
          Section 5.12. Section 11.04 of the Credit Agreement is hereby amended
by inserting the text “(x) during the Forbearance Period, at least $5,000,000
and (y) otherwise,” immediately preceding the text “at least $10,000,000”
appearing in said Section.
          Section 5.13. Section 11.05 of the Credit Agreement is hereby amended
by inserting the text “(ix) the appointment of a chapter 11 trustee or examiner
with expanded powers in any of the Parent Bankruptcy Cases or the conversion of
a Parent Bankruptcy Case into a case under chapter 7 of the Bankruptcy Code; or”
immediately following clause (viii) appearing in said Section.
          Section 5.14. Section 11 of the Credit Agreement is hereby amended by
(i) inserting the text “or” immediately following the semi-colon at the end of
Section 11.12 appearing therein and (ii) inserting the following new
Section 11.13 immediately following Section 11.12 appearing therein:
          “11.13. Forbearance Termination Date. A Forbearance Termination Date
(under and as defined in the Second Amendment) shall occur;”.
          Section 5.15. Section 11 of the Credit Agreement is hereby further
amended by inserting the following proviso immediately after the text “without
the giving of any such notice” appearing in the final paragraph appearing in
said Section:
     “; provided, further, that if any Guarantor is subject to an Event of
Default specified in Section 11.05, then notwithstanding anything to the
contrary contained above, all obligations guaranteed by the respective
Guarantor, whether fixed or contingent, shall be deemed, without the necessity
of further action or notice to be due and payable in full)”.
          Section 5.16. Section 11 of the Credit Agreement is hereby further
amended by inserting the following new paragraph at the end of said Section:
     “Notwithstanding the foregoing, until the expiration of the Forbearance
Period, (i) Sections 11.03, 11.04 (other than with respect to the Senior Notes
Indenture), 11.05, 11.06 and 11.09 shall not apply to the Parent, Trico Cayman
and/or Trico Holdco and (ii) Section 11.11 shall not apply. For the avoidance of
doubt, until the expiration of the Forbearance Period, the commencement and
continuation of a Parent Bankruptcy Case shall be deemed not to result in any
Default, Event of Default or a breach of any other covenant or term of this
Agreement; provided, however, that rights of the Administrative

-9-



--------------------------------------------------------------------------------



 



     Agent and the Lenders to enforce the obligations of Parent, Trico Cayman
and/or Trico Holdco under their Guarantees are expressly reserved.”
          Section 5.17. In the event of the issuance of Additional Senior Notes
or incurrence of Additional Loans, the Administrative Agent is authorized to
enter into such other amendments to the Security Documents as are necessary to
reflect the issuance of the Additional Senior Notes or incurrence of Additional
Loans and such other changes contemplated by this Second Amendment.
ARTICLE VI
FURTHER AGREEMENTS
          Section 6.01. Each of the Lenders hereby waives, for the benefit of
the Credit Parties, the Specified Events of Default and acknowledges that no
Event of Default with respect to any Credit Party shall arise or be deemed to
exist as a result of the Specified Events of Default, provided that all parties
hereto acknowledge and agree that upon the occurrence of the Forbearance
Termination Date (which occurrence shall constitute an Event of Default) and
whether or not relating to the Credit Parties, the Lenders and the
Administrative Agent shall have the right to exercise all of their rights and
remedies under the Credit Documents and applicable law against the Credit
Parties.
          Section 6.02. Each Non-Debtor Obligor will execute and deliver, or
cause to be executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions, which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to ensure perfection and priority of the
Liens created or intended to be created by the Security Documents, all at the
expense of the Credit Parties.
          Section 6.03. The Borrower will deliver to the Administrative Agent
copies of all waivers and/or forbearance agreements in respect of the
Indebtedness of the Parent or the Borrower and shall provide any other
information reasonably requested by the Administrative Agent in connection
therewith.
          Section 6.04. By delivery of an executed counterpart to this Second
Amendment, each Lender party hereto hereby authorizes and directs the
Administrative Agent to enter into an amendment to any Credit Document, as
necessary, in such form and substance as the Administrative Agent shall deem
desirable or necessary in its reasonable discretion to incorporate the issuance
of Additional Notes or the incurrence of Additional Loans.
          The Credit Parties hereby consent to all the provisions of, and
actions contemplated by, this Article VI.

-10-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS PROVISIONS
          Section 7.01. In order to induce the Lenders to enter into this Second
Amendment, each of Holdings and the Borrower hereby represent and warrant that
other than the Specified Events of Default, (i) no Default or Event of Default
exists as of the Second Amendment Effective Date after giving effect to this
Second Amendment and (ii) all of the representations and warranties contained in
the Credit Agreement (other than the representation contained in Section 8.05(e)
of the Credit Agreement, and any representation or warranty which has been
rendered untrue as a result of the Specified Events of Default) are true and
correct in all material respects on the Second Amendment Effective Date both
before and after giving effect to this Second Amendment, with the same effect as
though such representations and warranties had been made on and as of the Second
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects as of such specific date).
          Section 7.02. This Second Amendment is limited as specified and shall
not constitute a modification, acceptance, consent to deviation from or waiver
of any other provision of the Credit Agreement or any other Credit Document.
          Section 7.03. This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. A complete set
of counterparts shall be lodged with the U.S. Borrower and the Administrative
Agent. Delivery of an executed signature page to this Second Amendment by
facsimile transmission, as a .pdf attachment or by other electronic means of
transmission shall be as effective as delivery of a manually signed counterpart
of this Second Amendment.
          Section 7.04. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.
          Section 7.05. This Second Amendment shall become effective on the date
(the “Second Amendment Effective Date”) when each of the following conditions
shall have been satisfied:
     (i) the Noteholder Forbearance, a copy of which is attached hereto in form
reasonably satisfactory to Administrative Agent, shall have been fully executed
and shall be in full force and effect;
     (ii) the Borrower shall have paid all fees, costs and expenses (including
reasonable attorneys’ fees, costs and expenses) in full accrued to date and
incurred in connection with the transactions contemplated herein;

-11-



--------------------------------------------------------------------------------



 



     (iii) each Credit Party and the Required Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and delivered
the same (including by way of facsimile or other electronic transmission) to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention: May
Yip-Daniels (facsimile number: 212-354-8113 / email: myip@whitecase.com); and
     (iv) the Borrower shall have paid the Administrative Agent, for the account
of each Lender, a non-refundable consent fee (the “Consent Fee”) in an amount
equal to 25 basis points (0.25%) on the aggregate principal amount of all Loans
and Letter of Credit Outstandings of such Lender outstanding on the Second
Amendment Effective Date (immediately after the occurrence thereof and after
giving effect to the application of the net cash proceeds of the Additional
Senior Notes or Additional Loans to prepay Loans on or prior to such date). The
Consent Fee shall not be subject to counterclaim or set-off, or be otherwise
affected by, any claim or dispute relating to any other matter.
          Unless the Administrative Agent has received actual notice from any
Lender that the conditions contained above have not been met, upon the
satisfaction of the condition described in clause (iii) of the immediately
preceding sentence and upon the Administrative Agent’s good faith determination
that the other conditions described above have been met, the Second Amendment
Effective Date shall be deemed to have occurred, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the Second Amendment Effective Date shall not
release any Credit Party from any liability for failure to satisfy one or more
of the applicable conditions specified above).
          Section 7.06. In addition to the Consent Fee described above, no later
than the 45th calendar day following the Second Amendment Effective Date, the
Borrower shall pay the Administrative Agent for the account of each Lender a
non-refundable consent fee (the “Additional Consent Fee”) in an amount equal to
25 basis points (0.25%) on the aggregate principal amount of all Loans and
Letter of Credit Outstandings of such Lender outstanding on the Second Amendment
Effective Date (immediately after the occurrence thereof and after giving effect
to the application of the net cash proceeds of the Additional Senior Notes or
Additional Loans to prepay Loans on or prior to such date). The Additional
Consent Fee shall not be subject to counterclaim or set-off, or be otherwise
affected by, any claim or dispute relating to any other matter.
          Section 7.07. By executing and delivering a copy hereof, each Credit
Party hereby agrees that all Loans shall each be guaranteed pursuant to the
applicable Guaranty in accordance with the terms and provisions thereof and
shall be fully secured pursuant to the Security Documents in accordance with the
terms and provisions thereof.
          Section 7.08. Each of the parties hereto agree and acknowledge that
notwithstanding anything to the contrary contained herein, none of the
Administrative Agent or the Borrower or any of its Subsidiaries shall have any
duty to disseminate any information or materials, or to solicit the
participation, of any Lender (or any affiliate (including funds under common
management) thereof).

-12-



--------------------------------------------------------------------------------



 



          The Borrower and its Subsidiaries agree to indemnify and hold harmless
the Administrative Agent and its affiliates and each director, officer,
employee, representative and agent thereof (each, an “indemnified person”) from
and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses
of any kind or nature whatsoever which may be incurred by or asserted against or
involve the Administrative Agent or any other such indemnified person as a
result of or arising out of or in any way related to or resulting from the
matters described in the foregoing paragraph and, upon demand, to pay and
reimburse the Administrative Agent and each other indemnified person for any
reasonable legal or other out-of-pocket expenses paid or incurred in connection
with investigating, defending or preparing to defend any such action, suit,
proceeding (including any inquiry or investigation) or claim (whether or not the
Administrative Agent or any other such indemnified person is a party to any
action or proceeding out of which any such expenses arise).
          Section 7.09. No Lender shall assign or transfer any of its Revolving
Loan Commitment and/or its outstanding Loans to any Person unless such Person
shall have signed a counterpart hereof contemporaneously with such assignment or
transfer.
          Section 7.10. From and after the Second Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.
ARTICLE VIII
GENERAL RELEASE; INDEMNITY
          Section 8.01. In consideration of, among other things, the execution
and delivery of this Agreement by the Administrative Agent and the Lenders, and
any financial accommodations which the Administrative Agent or any Lender elects
to extend to the Borrower or any other Credit Party after the date hereof, each
of the Borrower and the other Credit Parties, on behalf of itself and its
successors and assigns (collectively, “Releasors”), hereby forever waives,
releases and discharges to the fullest extent permitted by law, and hereby
agrees to hold each Releasee (as defined below) harmless from, any and all
claims (including, without limitation, crossclaims, counterclaims, rights of
set-off and recoupment), causes of action, demands, suits, costs, expenses and
damages (collectively, the “Claims”), that any Releasor now has, of whatsoever
nature and kind, whether known or unknown, whether arising at law or in equity,
against any or all of the Administrative Agent and the Lenders in any capacity
and their respective affiliates, shareholders and “controlling persons” (within
the meaning of the federal securities laws), and their respective successors and
assigns and each and all of the officers, directors, employees, consultants,
agents, attorneys and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the Second Amendment Effective Date. The
receipt by Borrower or any other Credit Party of any Loans or other financial
accommodations made by the Administrative Agent or any Lender after the date
hereof shall constitute a ratification, adoption, and confirmation by Borrower
and the other Credit Parties of the foregoing general releases of all Claims
against any Releasee which are based in whole or in part on facts, whether or
not now known or unknown, existing on or prior to the date of receipt of any
such Loans or other financial accommodations. In entering into this Agreement,
Borrower and the other Credit

-13-



--------------------------------------------------------------------------------



 



Parties have consulted with, and been represented by, legal counsel and
expressly disclaim any reliance on any representations, acts or omissions by any
of the Releasees and hereby agree and acknowledge that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof. The provisions of this Section shall survive the termination of
this Agreement and the other Credit Documents and payment in full of the
Obligations.
* * *

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

            TRICO SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        TRICO MARINE CAYMAN, L.P.

By: Trico Holdco LLC, General Partner
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President        TRICO HOLDCO LLC
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
President        TRICO SUPPLY AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN SHIPPING III AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN SHIPPING II AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN SHIPPING AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        DEEPOCEAN AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        TRICO SUPPLY (UK) LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        ALBYN MARINE LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        CTC MARINE PROJECTS LIMITED
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN BRASIL SERVICOS LTDA.
      By:   /s/ Tomas Salazar         Name:   Tomas Salazar        Title:  
General Manager        DEEPOCEAN MARITIME AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN MANAGEMENT AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        DEEPOCEAN DE MEXICO S. DE R.L. DE C.V.
      By:   /s/ Tomas Salazar         Name:   Tomas Salazar        Title:  
General Manager        CTC MARINE NORWAY AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman        CTC MARINE PROJECTS (GUERNSEY) LIMITED
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director        DEEPOCEAN SUBSEA SERVICES LIMITED
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director     

 



--------------------------------------------------------------------------------



 



            DEEPOCEAN BV
      By:   /s/ Mads Ragnar Barsen         Name:   Mads Ragnar Bardsen       
Title:   Director        DEEPOCEAN UK LTD.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        SERVICIOS PROFESIONALES DE APOYO ESPECIALIZADO, S. DE
R.L. DE C.V.
      By:   /s/ Tomas Salazar         Name:   Tomas Salazar        Title:  
General Manager        SERVICIOS DE SOPORTE PROFESIONAL ADMINISTRATIVO, S. DE
R.L. DE C.V.
      By:   /s/ Tomas Salazar         Name:   Tomas Salazar        Title:  
General Manager        TRICO SUBSEA AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

 



--------------------------------------------------------------------------------



 



            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, Individually and as
Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President              By:   /s/ Colleen Durkin         Name:  
Colleen Durkin        Title:   First Vice President     

 



--------------------------------------------------------------------------------



 



            UNICREDIT BANK AG (f/k/a BAYERISCHE HYPO- UND VEREINSBANK), as
Lender
      By:   /s/ Stephan Somitsch         Name:   Stephan Somitsch       
Title:   VP              By:   /s/ Stefan Balz         Name:   Stefan Balz     
  Title:   Associate     

 



--------------------------------------------------------------------------------



 



EXHIBIT M
to the Credit Agreement
TRICO SHIPPING AS
Officer’s Certificate
     This Officer’s Certificate is given by the undersigned Authorized Officer
pursuant to Section 10.13 of the Credit Agreement, dated as of October 30, 2009
and amended as of March 15, 2010 (as further amended, restated, modified or
supplemented, the “Credit Agreement”), Trico Marine Cayman, L.P., a limited
partnership organized under the laws of the Cayman Islands, Trico Holdco LLC, a
Delaware limited liability company and the general partner of Trico Cayman,
Trico Supply AS, a limited company organized under the laws of Norway
(“Holdings”), the Subsidiary Guarantors listed on Schedule IX to the Credit
Agreement (the “Subsidiary Guarantors”), Trico Shipping AS, a limited company
organized under the laws of Norway and a wholly-owned Subsidiary of Holdings
(the “Borrower”), the lenders from time to time party thereto and Nordea Bank
Finland plc, New York Branch, as Administrative Agent.
     Capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.
     The undersigned hereby certifies as follows:
     1. I hold the office in respect of the Borrower indicated under my
signature below.
     2. I have read Section 10.13 of the Credit Agreement pertaining to this
Officer’s Certificate, together with all definitions set forth in the Credit
Agreement relevant to such section.
     3. A review of the activities of Holdings, the Borrower and the Subsidiary
Guarantors during the preceding fiscal month of the Borrower (the “Reporting
Period”) has been made under my supervision with a view to determining whether
or not the Borrower has kept, observed, performed and fulfilled the covenant
contained in Section 10.13 of the Credit Agreement. In addition, I have made
such other examination or investigation as is necessary to enable me to express
an informed opinion on the matters referred to in Section 10.13 of the Credit
Agreement.
     4. To the best of my knowledge, Holdings, the Borrower and the Subsidiary
Guarantors have kept, observed, performed and fulfilled the covenant contained
in Section 10.13 of the Credit Agreement.
     5. Attached as Exhibit A to this Officer’s Certificate is a computation of
the Liquidity of Holdings, the Borrower and the Subsidiary Guarantors, on a
consolidated basis, for the Reporting Period.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate
as of this       day of                          , 201    [within 10 calendar
days of month-end, beginning with June 2010].

                  By           Name:   [Any authorized officer]        Title:  
   

 



--------------------------------------------------------------------------------



 



EXHIBIT N
to the Credit Agreement
TRICO SHIPPING AS
Officer’s Certificate
     This Officer’s Certificate is given by the undersigned pursuant to
Section 10.14 of the Credit Agreement, dated as of October 30, 2009 and amended
as of March 15, 2010 (as further amended, restated, modified or supplemented,
the “Credit Agreement”), Trico Marine Cayman, L.P., a limited partnership
organized under the laws of the Cayman Islands, Trico Holdco LLC, a Delaware
limited liability company and the general partner of Trico Cayman, Trico Supply
AS, a limited company organized under the laws of Norway (“Holdings”), the
Subsidiary Guarantors listed on Schedule IX to the Credit Agreement (the
“Subsidiary Guarantors”), Trico Shipping AS, a limited company organized under
the laws of Norway and a wholly-owned Subsidiary of Holdings (the “Borrower”),
the lenders from time to time party thereto and Nordea Bank Finland plc, New
York Branch, as Administrative Agent.
     Capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.
     The undersigned hereby certifies as follows:
     1. I hold the office in respect of Holdings indicated under my signature
below.
     2. I have read Section 10.14 of the Credit Agreement pertaining to this
Officer’s Certificate, together with all definitions set forth in the Credit
Agreement relevant to such section.
     3. A review of the activities of Holdings during the preceding fiscal month
of the Holdings (the “Reporting Period”) has been made under my supervision with
a view to determining whether or not Holdings has kept, observed, performed and
fulfilled the covenant contained in Section 10.14 of the Credit Agreement. In
addition, I have made such other examination or investigation as is necessary to
enable me to express an informed opinion on the matters referred to in
Section 10.14 of the Credit Agreement.
     4. To the best of my knowledge, Holdings has kept, observed, performed and
fulfilled the covenant contained in Section 10.14 of the Credit Agreement.
     5. Attached as Exhibit A to this Officer’s Certificate is a computation of
the LTM Consolidated Cash Flow of the Borrower for the Reporting Period.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate
as of this       day of                          , 201    [within 30 calendar
days of month-end, beginning with June 2010].

                  By           Name:   [Any authorized officer]        Title:  
     

 